\OOO\]O\Lll-l>b.)[\.)¢-¢

[\) [\) I\) [\) l\) I\) [\) [\3 l\) »-\ )--‘ )-1 )-1 )-,-\ »-‘ )_1,»-‘ )-\ r-‘
OO\]O\U`|-PL)J[\))-‘O\DOO\]O\LA-PL)J[\)*_‘O

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

JOHN ARCHER, Case No. 2: 17-cv-04822-JVS (MAA)

Plaintiff, MEMoRANDUM DEcIsIoN ANI)
oRDER DISMISSING FoURTH
V~ AMENDED CoMPLAINT WITH
Ccl PIXLEY, er az., LEAVE TO AMEND
Defendants.

 

 

 

 

I. INTRODUCTION

On June 30, 2017, Plaintiff John Archer (“Plaintiff”), an inmate at California
State Prison - Los Angeles County (“CSP-LAC”), in Lancaster, California,
proceeding pro se, filed a civil Cornplaint alleging violations of his civil rights
pursuant to 42 U.S.C. § 1983 (“Section 1983”). (ECF No. 1.) Plaintiff filed a First
Arnended Complaint on November 20, 2017 (ECF No. 17), a Second Amended
Complaint on December 18, 2017 (ECF No. 22), and a Third Amended Complaint
on July 2, 2018 (ECF No. 42). This case Was transferred to the calendar of
Magistrate Judge Maria A. Audero on June 11, 2018. (ECF No. 39.)

Before the Court is Plaintiff` s Fourth Arnended Cornplaint (“4AC”), filed on
November 6, 2018. (ECF No. 48.) The Court screened the 4AC as prescribed by

 

\OOO\]CJ\U'|-l>LJ~)[\)r---l

l\)[\)[\)[\)l\)[\)l\)[\)[\)b-‘)-d»-l»-»-l)_‘»-ar-ai~»_a
OO\]O\U`|-PL)J[\)"-‘O\OOO\]O\U`|-l>~m[\)"_‘©

 

 

28 U.S.C. § 1915A. For the reasons stated below, the 4AC is DISMISSED WITH
LEAVE TO AMEND. Plaintiff is ORDERED within thirty days after the date of
this Order to either: (1) file a Fifth Amended Complaint (“SAC”), or (2) advise the '
Court that Plaintiff does not intend to file a SAC.

II. ALLEGATIONS IN THE 4AC

The 4AC is filed against the following Defendants: (1) Correctional
Counselor l Pi)<;ley7 (2) Mailroom Supervisor Captain Williams, (3) Associate
Warden M.A. Buechter, (4) Inmate Appeals Technician G. Stratman, and (5) the
California Department of Corrections and Rehabilitations (“CDCR”) (each a
“Defendant,” collectively “Def`endants,” and collectively without CDCR the
“Individual Defendants”). (ECF No. 48, at 4-5.)1

Plaintiff alleges that on November'25, 2014 and December 17, 2014,

Defendant Pixley willfully conspired with inmates to commit theft and fraud to

` withdraw funds from Plaintiffs trust account in increments of $150, $200, and

$400, which were sent to people Plaintiff did not know. (]d. at 5-6.) Plaintiff
contends that money cannot be withdrawn from inmate trust accounts without
approval by the correctional counselor of an inmate’s housing unit. (Ia’. at 6.)
Defendant Pixley is assigned to housing unit 1 of the D-yard facility, while Plaintiff
always has been assigned to housing unit 2 of the D-yard facility. (]d.) Plaintiff
alleges that because he is not assigned to housing unit 1, he has never interacted
with Defendant Pixley. (Id.) Plaintiff contends that Defendant Piney allowed an
inmate to impersonate Plaintiff without requiring surrender of his identification card
or following regulations or procedures (Id.)

Plaintiff filed a 602 appeal regarding Defendant Piney’s approval of the

withdrawals from Plaintiffs trust account. (Id.) Plaintiffs appeal was granted

 

l All citations to the 4AC reference the page numbers generated by ECF.
2

 

\OOO\]O\U!-l>b~)[\))--\

Nl\)[\)l\)l\)[\)l\)[\)[\))-*r-lv_‘»_a)-‘»-a)-a)-¢i-)>-¢
OO\]O\§/l-$>UJ[\)’-“C\OOO\]O\§/I~I>LJJ[\)*_‘O

 

 

partially at the first level. (Id.) Unsatisfied with the relief granted, Plaintiff filed a
second-level appeal for full reimbursement of all amounts over $100; however, all
amounts higher than $100 require third-level approval (Id. at 7.) Plaintiff alleges
that his second-level appeal was fully granted, but the appeal office did not return
the complete appeal to Plaintiff (Id.) Plaintiffs third-level appeal was denied for
lack of completeness, and is now time-barred (]d.)

On July 5, 2017, the mail room received a contraband package for Plaintiff
containing a Visa credit card, a “Rush” card, and a “vault” card. (Ia’.) Upon notice
of disallowance, Plaintiff provided an addressed postage-paid envelope to return the
cards to the sender. (]a'. at 7-8.) The sender advised Plaintiff that the return
envelope was empty. (Id. at 8.) Plaintiff alleges that the “mailroom” stole his card,
and that they denied having the Visa and “Rush” cards but admitted to having the
“vault” card. (]d.) Plaintiff alleges that the cards came with PIN and activation
numbers and thus were easy to steal. (ld.)

Based on the foregoing, Plaintiff asserts the following five claims for relief:

Lm_l. Plaintiff alleges that Defendant Piney acted with deliberate
indifference and malicious disregard on November 25 , 2014, December 17, 2014,
and October 19, 2015 by allowing an inmate to impersonate Plaintiff and embezzle
money from his trust account. (Id. at 8-9.)

CLMQ. Plaintiff contends that Defendant Buechter acted with deliberate
indifference and callous disregard in his supervisory duties to maintain security
over the information in inmate accounts, so that such information does not become
public and inmates do not fall victim to identity fraud. (Id. at 9.)

_Ql_ai&§. Plaintiff alleges that Defendant CDCR acted with deliberate
indifference and callous disregard on November 25, 2014, December 17, 2014, and
October 19, 2015 over “supervision of procedural information when approving
inmate trust” withdrawals, to prevent fraudulent withdrawals from inmate trust

accounts.' (Id.)

 

\OOO\]O`\UI-LL)~)[\.)>-l

l\)l\-)[\.)I\)\\)l\)[\)I\)[\.)P-‘r-*»--*)--A>_\>--1)--\1--¢)-4)-a
OO\]O\L/`I-LUJ[\~)*"‘C\OOO\]O`\U`|-PLJJN*_‘O

 

 

Lr_r_ij. Plaintiff contends that Defendant Stratman by his deliberate
indifference and callous disregard caused part of Plaintiffs 602 appeal to be lost,
thereby thwarting Plaintiff s ability to seek third level review of his appeal. (Ia’. at
1 0.)

_ClLim_§. Plaintiff contends that Defendant Williams by his deliberate
indifference and callous disregard allowed mailroom staff to steal Plaintiff’s cards.
(]d.)

Plaintiff seeks the following remedies: (1) compensatory damages, comprised
of $1,500 for mental disdain and suffering, and causation damages in an amount
deemed just and equitable; (2) $80,000 in punitive damages; (3) special damages
for attorneys’ fees and eXpenses; and (4) declaratory and injunctive relief in the
form of a declaration that Plaintiff has: (a) due process and equal protection rights
to be protected from unprovoked and reasonably foreseeable identity fraud and theft
from his trust account, (b) a due process right not to have his personal information
disclosed to the public for identity theft due to the staff’ s failure to follow mandated
policy and procedures, and (c) an Eighth Amendment right not to suffer conspiracy
to retaliate. (Id. at 11-15.)

III. STANDARD OF REVIEW

F ederal courts must conduct a preliminary screening of any case in which a
prisoner seeks redress from a governmental entity or officer or employee of a
governmental entity. 28 U.S.C. § 1915A. The court must identify cognizable
claims and dismiss any complaint, or any portion thereof, that is: “( 1) frivolous,
malicious, or fails to state a claim upon which relief may be granted; or (2) seeks
monetary relief from a defendant who is immune from such relief.” 28 U.S.C.
§ 1915A(b).

When screening a complaint to determine whether it fails to state a claim

upon which relief can be granted, courts apply the Federal Rule of Civil Procedure

4

 

\DOO\]O`\U`l-l>-L)J[\>)-a

l\.)[\)[\)[\)[\)[\)[\)[\)[\))-a>-¢»-a)-¢i-av-»)-a)_‘»-¢)-a
OO\]O'\U`¢-I>WI\)>-‘O\OOO\]O`\U`|J>~UJN*_‘O

 

 

12(b)(6) (“Rule 12(b)(6)”) standard. See Wilhelm v. Rotman, 680 F.3d 1113, 1121
(9th Cir. 2012) (applying the Rule 12(b)(6) standard to 28 U.S.C. § Section 1915A).
“Dismissal under Rule 12(b)(6`) is appropriate only where the complaint lacks a
cognizable legal theory or sufficient facts to support a cognizable legal theory.”
Harz‘mann v. Cal. Dep ’l‘ ofCorr. & Rehab., 707 F.3d 1114, 1122 (9th Cir. 2013)
(quoting Mendiondo v. Centinela Hosp. Mea’. Ctr., 521 F.3d 1097, 1104 (9th Cir.
2008)).

Rule 12(b)(6) is read in conjunction with Federal Rule of Civil Procedure
8(a) (“Rule 8”), “which requires not only ‘fair notice of the nature of the claim, but
also grounds on which the claim rests.”’ See Lz` v. Kerry, 710 F.3d 995, 998 (9th
Cir. 2013) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 n.3 (2007)). In
reviewing a motion to dismiss, the court will accept the plaintiff s factual
allegations as true and view them in the light most favorable to the plaintiff Park
v. Thompson, 851 F.3d 910, 918 (9th Cir. 2017). Although “detailed factual
allegations” are not required, “[t]hreadbare recitals of the elements of a cause of
action, supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal,
556 U.S. 662, 678 (2009). “Conclusory allegations of law . . . are insufficient to
defeat a motion to dismiss.” Park, 851 F.3d at 918 (alteration in original) (quoting
Lee v. Cz`ly ofLos Angeles, 250 F.3d 668, 679 (9th Cir. 2001)). Rather, a complaint
must “contain sufficient factual matter, accepted as true, to ‘state a claim to relief
that is plausible on its face.”’ ]qbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at
570). “A claim has facial plausibility when the plaintiff pleads factual content that
allows the court to draw the reasonable inference that the defendant is liable for the
misconduct alleged.” Iqbal, 556 U.S. at 663. “If there are two alternative
explanations, one advanced by defendant and the other advanced by plaintiff, both
of which are plausible, plaintiffs complaint survives a motion to dismiss under
Rule 12(b)(6).” Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011). “Plaintiff’s
//

 

\OOO\]C\Lh-D~UJ[\))-a

[\)[\)[\)[\.)l\.)[\)[\)[\)[\))-¢>-lr-¢)_‘r-\)-‘>-d)-¢)-\r_*
OO\]O\§A~PWN*_‘O\OOO\]O\&!I-l>bJ[\)"-‘O

 

 

complaint may be dismissed only when defendant’s plausible alternative
explanation is so convincing that plaintiffs explanation is implausible.” Ia'.

Where a plaintiff is pro se, particularly in civil rights cases, courts should
construe pleadings liberally and afford the plaintiff any benefit of the doubt.
Wilhelm, 680 F.3d at 1121. “[B]efore dismissing a pro se complaint the district
court must provide the litigant with notice of the deficiencies in his complaint in
order to ensure that the litigant uses the opportunity to amend effectively.” Akhtar
v. Mesa, 698 F.3d 1202, 1212 (9th Cir. 2012) (quoting Fem’ik v. Bonzelet, 963 F.2d
1258, 1261 (9th Cir. 1992)). A court should grant a pro se plaintiff leave to amend
a defective complaint “unl~ess it is absolutely clear that the deficiencies of the
complaint could not be cured by amendment.” Akhtar, 698 F.3d at 1212 (quoting
Shucker v. Rockwood, 846 F.2d 1202, 1203-04 (9th Cir. 1988) (per curiam)).

IV. DISCUSSION

A. The 4AC Violates Federal Rule of Civil Procedure 8.

Rule 8 requires that a complaint contain “‘a short and plain statement of the
claim showing that the pleader is entitled to relief,’ in order to ‘give the defendant
fair notice of what the . . . claim is and the grounds upon which it rests.”’ Twombly,
550 U.S. at 555 (quoting Conley v. Gz`bson, 355 U.S. 41, 47 (1957)) (alteration in
original). “Each allegation must be simple, concise, and direct.” Fed. R. Civ. P.
8(d)(1). Rule 8 may be violated when a pleading “says too little,” and “when a
pleading says too much.” Knapp v. Hogan, 738 F.3d 1106, 1109 (9th Cir. 2013).

The 4AC violates Rule 8 because (1) none of Plaintiff"s five claims for relief
identifies the nature of the legal claim he is asserting, and (2) the 4AC lacks specific
factual allegations regarding Defendants’ acts or omissions Without more specific
information, it would be difficult for Defendants to understand and respond to
Plaintiff’s complaintv See Cafasso ex rel. Unz'ted Stat€s v. Gen. Dynamz`cs C4 Sys.,
Inc., 637 F.3d 1047, 1059 (9th Cir. 2011). The Court previously advised Plaintiff

6

 

©OONO\U'l-I>DJ[\)>-\

l\)l\)[\)l\)l\)l\.)[\)[\)l\)>-*)-*)-l»-z»-‘)-‘)_l»-‘»-a)_l
OO\]O\L/`l-PLJJ[\)'_‘O\OOO\]O`\L/`l-PW[\)""‘O

 

 

that the 4AC should conform with Rule 8. (See ECF No. 45.) Any amended

complaint must comply with Rule 8 or face dismissal without leave to amend.

B. The CDCR is Immune From Suits in Federal Court.

The 4AC names CDCR as a Defendant (ECF No. 48, at 5.) As an agency of
the State of California, the CDCR is not a “person” subject to liability under Section
1983. See Will v. Mz`ch. Dep 't of State Polz'ce, 491 U.S. 58, 71 (1989). In addition,
the Eleventh Amendment protects state agencies from suits in federal court, absent
waiver by the state or Congressional abrogation. See Brown v. Cal. Dep ’t ofCorr.,
554 F.3d 747, 752 (9th Cir. 2009). “The State of California has not waived its
Eleventh Amendment immunity with respect to claims brought under § 1983 in
federal court, and the Supreme Court has held that § 1983 was not intended to
abrogate a State’s Eleventh Amendment immunity.” Id. (quoting Dittman v.
Californz`a, 191 F.3d 1020, 1025-26 (9th Cir. 1999)). The Eleventh Amendment
“jurisdictional bar applies regardless of the nature of relief sought.” Pennhurst
State Sch. &Hosp. v. Halderman, 465 U.S. 89, 101 (1984); see also Brown, 554
F.3d at 752 (“[U]nder the eleventh amendment, agencies of the state are immune
from private damage actions or suits for injunctive relief brought in federal court.”)
(quoting Dittman, 191 F.3d at 1025). For these reasons, the claim against the

CDCR is improper, and should be omitted from any amended complaint

C. The 4AC Does Not State a Claim Against the Individual
Defendants in Their ()ff`icial Capacities for Money Damages.
The 4AC does not specify whether the Individual Defendants are sued in

y their individual and/or official capacities (ECF No. 48, at 4-5.) The Court

analyzes whether the 4AC states claims against the Individual Defendants in their

official capacities and concludes that it does not do so for money damages
//

 

\DOO\]O\U!-l>b~)[\))--\

l\)[\)l\)l\.)[\)[\)[\)[\)[\)»-¢)--\»-¢»-»>-*i-l»-¢)-A)-l)_l
OO\]O\Lh-I>DJ[\)HO\OOO\]O\LA~D~W[\)’_‘O

 

 

A suit against a defendant in his/her individual capacity “seek[s] to impose
personal liability upon a government official for actions he takes under color of
state law . . . . Official-capacity suits, in contrast, ‘generally represent only another
way of pleading an action against an entity of which an officer is an agent.”’
Kentucky v. Gmham, 473 U.S. 159, 165 (1985) (quoting Monell v. Dep ’z‘ ofSocial
Servs., 436 U.S. 658, 690 n.55 (1978)). The 4AC alleges that the Individual
Defendants are all employees at CSP-LAC, which is maintained and operated by
Defendant CDCR, a state agency. (ECF No. 5, at 4-5.) As such, any official
capacity claims against the lndividual Defendants properly are treated as claims
against the State of California. See Leer v. Murphy, 844 F.2d 628, 632 (9th Cir.
1998) (holding that a lawsuit against state prison officials in their official capacities
was a lawsuit against the state).

California is not a “person” subject to Section 1983, and the Eleventh
Amendment bars damages actions against state officials in their official capacity.
Flz`m‘ v. Dennison, 488 F.3d 816, 824-25 (9th Cir. 2007); Nat. Res. Def. Council v.
Cal. DOT, 96 F.3d 420, 421 (9th Cir. 1996) (“State immunity extends to state
agencies and to state officers, who act on behalf of the state and can therefore assert
the state’s sovereign immunity.”). State officials sued in their official capacity are
considered “persons” when they are sued for prospective declaratory or injunctive
relief under Section 1983; the Eleventh Amendment does not bar such claims
Flz`nt, 488 F.3d at 825; Rounds v. Or. State Bd. oingher Educ., 166 F.3d 1032,
1036 (9th Cir. 1999) (“Ex Parte Young provided a narrow exception to Eleventh
Amendment immunity for certain suits seeking declaratory and injunctive relief
against unconstitutional actions taken by state officers in their official capacities.”)

In any amended complaint, Plaintiff must specify the capacity in which each
Individual Defendant is sued. If the Individual Defendants are sued in their official
capacities, they only can be sued for prospective declaratory and injunctive relief,

not monetary damages

 

\OO<J\]<'J`\U'i-l¥'~)~)[\)i--l

l\)[\)[\)l\)[\)[\.)[\)[\)[\))_¢)_‘»-‘»-l»-‘)_‘»-l>-ai-¢)-‘
OO\]O`\L/l-$>L»J[\)P-‘C\OOO\]O\U\-BUJI\)'_‘O

 

 

D. The 4AC Does Not State a Section 1983 Claim.

Section 1983 provides a cause of action against “every person who, under
color of any statute . . . of any State . . . subjects, or causes to be subjected, any
citizen . . to the deprivation of any rights, privileges or immunities secured by the
Constitution and laws . . . .” Wyaz‘t v. Cole, 504 U.S. 158, 161 (1992) (alteration in
original). The purpose of Section 1983 is “to deter state actors from using the
badge of their authority to deprive individuals of their federally guaranteed rights
and to provide relief to victims if such deterrence fails.” Ia’. To state a claim under
Section 1983, a plaintiff must allege: (1) a right secured by the Constitution or laws
of the United States was violated; and (2) the alleged violation was committed by a
person acting under color of state law. West v. Atkz`ns, 487 U.S. 42, 48 (1988);
see also th`te Moum‘ain Apache Tribe v. Williams, 810 F.2d ,844, 851 n.9 (9th Cir.
1984) (Section 1983 “enforces federal statutory rights only against direct violations
of the federal statute in question.”).

The 4AC does not specify the Constitutional or federal rights violated by
Defendants in each claim. In the request for relief, Plaintiff requests a declaration
that he has Eighth Amendment, due process, and equal protection rights (ECF No.
48, at 14-15.) As such, the Court examines the allegations in the 4AC in light of the
Eighth Amendment, and Due Process and Equal Protection Clauses of the
Fourteenth Amendment, and concludes that the 4AC does not state a violation of
those federal rights In addition, as the 4AC alleges that Defendants engaged in a
conspiracy (see, e.g., id. at 2), the Court also analyzes whether the 4AC states a

claim for conspiracy under Section 1983, and concludes that it does not.

1. The 4AC Does Not State an Eighth Amendment Claim.
The treatment a prisoner receives in prison and the conditions under which
the prisoner is confined are subject to scrutiny under the Eighth Amendment, which

prohibits cruel and unusual punishment Farmer v. Brennan, 511 U.S. 825, 832
9

 

\OOO\]O\UI-l>~b~)[\))_

[\) l\) [\) [\) l\) I\) l\) [\) [\) v-* )-\ )_1 »-a )_ r_l >-d )-\ )_\ r-‘
OO \] 0 L/`l -l> UJ l\), P"*‘ O \O 00 \] C`\ L/`| -l>~ W [\) ’_‘ 0

 

 

(1994). The Eighth Amendment “embodies ‘broad and idealistic concepts of
dignity, civilized standards humanity, and decency . . . ,’ against which we must
evaluate penal measures.” Estelle v. Gamble, 429 U.S. 97, 102 (1976) (quoting
Jackson v. Bz`shop, 404 F.2d 571, 579 (8th Cir. 1968)). Although'the Eighth
Amendment does not mandate that prisons be comfortable (Rhodes v. Chapman,
452 U.S. 337, 349 (1981)), or that they provide every amenity that a prisoner might
find desirable (Hopz‘owz`t v. Ray, 682 F.2d 1237, 1246 (9th Cir. 1982)), it also will
not permit inhumane prison conditions (Farmer, 511 U.S. at 832). Prison officials
must provide prisoners with “basic human needs” and the “minimal civilized
measure of life’s necessities.” Rhodes, 452 U.S. at 347.

A prison official violates the Eighth Amendment when two requirements are
metz (1) objectively, the official’s act or omission is sufficiently serious such that it
results in the denial of “the minimal civilized measure of life’s necessities”; and
(2) subj ectively, the prison official acted with “deliberate indifference” to an
inmate’s health or safety (i.e., “the official knows of and disregards an excessive
risk to inmate health or safety; the official must both be aware of facts from which
the inference could be drawn that a substantial risk of serious harm exists and he
must also draw the inference”). Farmer, 511 U.S. at 834, 837.

The 4AC does not satisfy the objective prong because it does not identify the
loss or denial of “the minimal civilized measure of life’s necessities.” See id.
Plaintiff alleges that he lost money, information in his prison trust account, pages of
his administrative appeal, and two credit cards “Basic human needs” protected by
the Eighth Amendment include “food, clothing, shelter, sanitation, medical care,
and personal safety” (Toussaz`nt v. McCarz‘hy, 801 F.2d 1080, 1107 (9th Cir. 1986)),
warmth and exercise (Wz'lson v. Sez`z‘er, 501 U.S. 294, 304 (1991)). Plaintiff’s
alleged deprivations do not objectively constitute “the minimal civilized measure of
life’s necessities” or “basic human needs.” See Rhoa’es, 452 U.S. at 347.

//
10

 

\O OO \] O`\ 'J`l -l> bJ l\)-i-“

OO\]O\Ui-£>L)Jl\))-*C>\OOO\]O\U!-l>-UJ[\)>-‘C

 

 

The 4AC also does not satisfy the subjective prong. Other than conclusory
statements that Defendants acted with “deliberate indifference and callous
disregard,” there are no specific factual allegations to support an inference that any
Defendant subjectively acted with deliberate indifference The 4AC only contains
specific factual allegations with respect to Defendant Pixley. However, there are no
allegations by which it could be inferred that Defendant Pixley (or any other
Defendant) “knows of and disregards an excessive risk to inmate health or safety.”
Farmer, 511 U.S. at 837.

To the extent that Plaintiff seeks to impose Section 1983 liability on the
Defendants premised on the acts of their respective subordinates such a claim is not
cognizable Supervisory personnel generally are not liable under Section 1983 on
any theory of respondeat superior or vicarious liability in the absence of a state law
imposing such liability. Rea’man v. Courzly of San Diego, 942 F.2d 1435, 1446 (9th
Cir. 1991) (en banc). A supervisor “is only liable for his or her own misconduct,
and is not “accountable for the misdeeds of [his or her] agents.” Iqbal, 556 U.S. at
677. Mere knowledge of a subordinate’s alleged misconduct is insufficient Id.

Notwithstanding, where the applicable standard is c‘deliberate indifference”
(such as for an Eighth Amendment claim), a plaintiff can state a claim for
supervisory liability based upon the “supervisor’s knowledge of and acquiescence
in unconstitutional conduct by his or her subordinates.” Starr, 652 F.3d at 1207.

“A defendant may be held liable as a supervisor under § 1983 ‘if there exists either
(1) his or her personal involvement in the constitutional deprivation, or (2) a
sufficient causal connection between the supervisor’s wrongfiil conduct and the
constitutional violation.”’ Ia’. (quoting Hansen v. Black, 885 F.2d 642, 646 (9th Cir.
1989)). “The requisite causal connection can be established . . . by setting in
motion a series of acts by others or by knowingly refus[ing] to terminate a series of
acts by others which [the supervisor] knew or reasonably should have known

would cause others to inflict a constitutional injury.” Roa’riguez v. Counly ofLos

11

 

\OOO\]O\Lh-l>-L)J[\.)r-‘

[\)[\J[\)[\)[\)[\)[\)[\)[\)>-¢i-a>-\)-l)-a)-‘)-a)_¢r-\»_‘
OO\]O'\Ui-LUJI\)'-‘O\OOO\IO\U-I>L)JN>-‘O

 

 

Arzgeles, 891 F.3d 776, 798 (9th Cir. 2018) (quoting Starr, 652 F.3d at 1207-08)
(alterations in original). “Even if a supervisory official is not directly involved in
the allegedly unconstitutional conduct, ‘[a] supervisor can be liable in his individual
capacity for his own culpable action or inaction in the training, supervision, or
control of his subordinates for his acquiescence in the constitutional deprivation; or
for conduct that showed a reckless or callous indifference to the rights of others.”’
Keates v. Koile, 883 F.3d 1228, 1243 (9th Cir. 2018) (quoting Starr, 652 F.3d at
1208) (alteration in original). Specifically, supervisory liability may be alleged
based on acquiescence with respect to a deficient policy that is the “moving force”
behind a constitutional violation. See Starr, 652 F.3d at 1208; see also Hanserz, 885
F.2d at 646 (“Supervisory liability exists even without overt personal participation
in the offensive act if supervisory officials implement a policy so deficient that the
policy itself is a repudiation of constitutional rights and is the moving force of the
constitutional violation.” (quoting Thompla`ns v. Belz‘, 828 F.2d 298, 304 (5th Cir.
1987) (internal quotations omitted)).

Here, the 4AC does not contain any specific factual allegations that the
Defendants participated in any alleged constitutional violations Rather, the 4AC
includes only general allegations that Defendants acted with “deliberate
indifference and callous disregard.” (ECF No. 48, at 9-10.) Plaintiff’s conclusory
allegations do not satisfy his pleading obligation to set forth either (1) facts
plausibly alleging Defendants’ personal involvement in any constitutional
deprivation, or (2) facts plausibly alleging a sufficient causal connection between
Defendants and a constitutional violation. If Plaintiff files an amended complaint,

he must correct these deficiencies or risk dismissal without leave to amend.
//

//
//
//

12

 

\DOO\]O\'J\-l>-L)JI\)»-l

l\) [\) l\) [\) I\) [\) [\) [\~) [\.) >-‘ r-* )--1 )_A »-¢r)-‘ »--1 »-\ >-‘ >_¢
OO \l O\ U`I -l>~ L)~) [\) *""" O\O OO \] O\ U`l ~l>~ LJJ [\) 1'_‘ 0

 

 

2. T he 4AC Does Not State a Fourteenth Amendment
Procedural Due Process Claim.

The Due Process Clause of the Fourteenth Amendment of the United States
Constitution prohibits the government from depriving “any person of life, liberty, or
property without due process of law.” U.S. Const. amend. XIV § 1. To plead a
procedural due process violation, a plaintiff must allege two elements: (1) the
plaintiff has a “liberty or property interest which has been interfered with by the
State”; and (2) the procedures employed to deprive the plaintiff of liberty or
property were constitutionally insufficient Ky. Dep ’t. of Corr. v. Thompson, 490
U.S. 454, 460 (1989).

a. Protected Interest.

The 4AC appears to assert four protectable interests: (i) the funds in
Plaintiffs prison trust account (Claim l); (ii) the private information about his
prison trust account (Claim 2); (iii) his administrative appeal (Claim 4); and (iv) the
credit cards (Claim 5). Of these, only the hinds in Plaintiff s prison trust account
constitute an interest protected by the Due Process Clause.

Prison Trust Account. In Claims 1 and 3, Plaintiff alleges that Defendant
Pixley (Claim l) and the CDCR (Claim 3), through their deliberate indifference and
callous disregard, allowed inmates to embezzle money from Plaintiffs trust
account. (ECF No. 48, at 8-9.) “An individual’s property is a fundamental example
of a protected interest.” Shinault v. Hawks, 782 F.3d 1053, 1057 (9th Cir. 2015).
“More specifically, [t]here is no question that [an inmate’s] interest in the funds in
his prison account is a protected property interest.” ]d. (quoting Quick v. Jorzes, 754
F.2d 1521, 1522 (9th Cir. 1985)). Plaintiff’ s trust account funds are within the
scope of the Fourteenth Amendment.

Private Information. In Claim 2, Plaintiff alleges that Defendant Buechter

acted with deliberate indifference and callous disregard in his supervisory duties to

13

 

[\)[\)[\)N[\)[\)[\)[\)[\J»_‘)-\r-A)_-\i-ir_l»-¢»-¢i-¢»_~
OO\]O\L/`I-BL)~)[\)’_‘C\OOO\`|O\U`l-LUJI\)*'"‘O

\ooo\)o\ui.l>wl\),._a

 

 

maintain security over the information in inmate accounts (ECF No. 48, at 9.)
Although the funds in an inmate trust account are a protectable property interest,
information about such accounts are not a recognized interest. See Kz'mberlz`n v.
United States Dep ’t of Jusz‘ice, 788 F.2d 434, 43 8-39 (7th Cir. 1986) (rejecting due
process claim for probation officer’s disclosures regarding transfer of funds from
inmate account because “[t]he only cognizable property interest at stake here is the
loss of the money or the use of the money in the commissary account.”).

Ap_peal Process. In Claim 4, Plaintiff alleges that Defendant Stratman by his
deliberate indifference and callous disregard caused pages of Plaintiff’s 602 appeal
to be lost, thereby thwarting Plaintiff s ability to seek third level review of his
appeal (ECF No. 48, at 10.) However, inmates do not have a “separate
constitutional entitlement to a specific prison grievance procedure.” Raml`rez v.
Galaza, 334 F.3d 850, 860 (9th Cir. 2003) (holding that because the processing of
appeals in a prison grievance system is not a liberty interest for purposes of the
Fourteenth Amendment Due Process clause, the actions of prison officials in
reviewing a prisoner’s internal appeal cannot create liability under Section 1983);
see also Marm v. Aa’ams, 855 F.2d 639, 640 (9th Cir. 1988) (Prisoners do not have a
“legitimate claim of entitlement to a grievance procedure.”).

Credit Cards. In Claim 5, Plaintiff contends that Defendant Williams by his
deliberate indifference and callous disregard allowed mailroom staff to steal
Plaintiff’s cards (ECF No. 48, at 10.) However, the 4AC states that the credit
cards were classified as contraband (Ia’.). An inmate does not have a protected
property interest in possessing contraband while in prison. Steffey v. Ormarz, 461
F.3d 1218, 1221 (10th Cir. 2006); Lyon v. Farrz°er, 730 F.2d 525, 527 (8th Cir.
1984); an'ght v. Yarborough, No. CV 03-01210-AG (VBK), 2011 U.S. Dist.
LEXIS 113710, at *54, 2011 WL 4550190, at *18 (C.D. Cal. Aug. 22, 2011)
(“lnmates do not have a constitutional right to keep, or to dispose of contraband

materials as they wish.”).

14

 

g._i

I\)[\)[\)[\)[\)[\)[\)[\)[\))_‘)-~r-d»-‘)_l»--\)-A»-\)-»>-‘
OO\]O`\U`I-Lb~)l\)'-‘O©OO\]O\U`I-l>~b~)l\)*_‘@

\ooo\io\m.l>o¢i\>

 

 

b. Procedures.

Although the 4AC alleges a protected property interest (the money in
Plaintiff s inmate trust account), Plaintiffs due process claim fails because neither
the negligent nor intentional deprivation of an inmate’s property gives rise to a
claim under Section 1983 when adequate and meaningful post-deprivation remedies
for the losses are available. See Hua’son v. Palmer, 468 U.S. 517, 533 (1984).
California law provides an adequate post~deprivation remedy for any property
deprivations caused by public officials Barr¢ett v. Centorzz', 31 F.3d 813, 816-17
(9th Cir. 1994) (holding that inmate failed to state a claim under Section 1983 for
deprivation of property because California law provides an adequate post-
deprivation remedy for property deprivations) (citing Cal. Gov’t Code §§ 810-95,
the Government Claims Act). Whether Plaintiff succeeds in redressing his or her
alleged loss through the available state remedies is immaterial; it is the existence of
the alternative remedies that bars him or her from pursuing a Section 1983
procedural due process claim. Willoughby v. Lusi‘er, 717 F.Supp. 1439, 1443 (D.
Nev. 1989).

For these reasons Plaintiff s Fourteenth Amendment Due Process claim fails.
lf Plaintiff files an amended complaint with a Due Process claim, he must correct

these deficiencies or risk dismissal of this claim with prejudice

3. The 4AC Does Not State a Fourteenth Amendment Equal
Protection Claim.
“The Equal Protection Clause of the Fourteenth Amendment provides that
‘[n]o State shall . . . deny to any person within its jurisdiction the equal protection
of the laws.”’ Arzgelota` Chiropracz‘z`c v. Baker, 791 F.3d 1075, 1085 (9th Cir. 2015)
(quoting U.S. Const. amend. XIV, § 1) (alteration in original). “The Equal
Protection Clause requires the State to treat all similarly situated people equally.

This does not mean, however7 that all prisoners must receive identical treatment and

15

 

WDOONO`\L/l-l>!.))[\))-l

[\.)[\)[\)[\J[\)[\)l\)[\)[\')>-*i-‘)_l>-l)-¢)-‘»-l>-¢»-dr-‘
OO\]O'\UI-LUJ[\)'_‘O\OOOMO\UI-l>b.>[\)'-‘C>

 

 

resources.” Hartmarzrz v. Cal. Dep ’t of Corr. & Rehab., 707 F.3d 1114, 1123 (9th
Cir. 2013) (citations omitted).

To state an equal protection claim, a claimant “must allege facts plausibly
showing that ‘the defendants acted with an intent or purpose to discriminate against
[them] based upon membership in a protected class.”’ Ia’. (quoting Thornton v. Cily
of St. Helens, 425 F.3d 1158, 1166 (9th Cir. 2005) (alteration in original); see also
New Orleans v. Dukes, 427 U.S. 297, 303 (1975) (noting that “suspect distinctions
such as race, religion, or alienage” are protected classes for equal protection
purposes). “Intentional discrimination means that a defendant acted at least in part
because of a plaintiffs protected status.” Serrano v. Francis, 345 F.3d 1071, 1082
(9th Cir. 2003) (quoting Maynaral v. Cily of Sari Jose, 37 F.3d 1396, 1404 (9th Cir.
1994)). Prisoners are not a suspect class for equal protection purposes
See Roa’rz'guez v. Cook, 169 F.3d 1176, 1179 (9th Cir. 1999). If the action does not
involve a suspect classification, the plaintiff must show that similarly situated
people intentionally were treated differently without a rational basis for the
disparate treatment. Vz`ll. of Willowl)rook v. Olech, 528 U.S. 562, 564 (2000).

Here, the 4AC fails to state an equal protection claim because it includes only
a conclusory request for a declaration that Plaintiff has an equal protection right to
be protected from identity theft and fraud. (ECF No. 48, at 14.) The 4AC does not
allege facts to support the reasonable inference that either: (l) Plaintiff is a member
of a protected class and any Defendant intentionally treated Plaintiff differently
from any other inmate because of his membership in that protected class; or (2) any
Defendant intentionally treated Plaintiff differently from other inmates without a
rational basis for the disparate treatment If Plaintiff files an amended complaint
with an Equal Protection claim, he must correct these deficiencies or risk dismissal
of this claim with prej udice.

//
//

16

 

\OOO\]O`\'Jl-l>b~)[\)»-‘

[\)[\)l\)[\)l\)[\)[\)[\)»-d)_¢)-l)_¢>_l)--\>-a>-‘r-d)-¢
B\]O\Ui-I>L)J[\)>-‘O\OOO\]O\LL-LUJNP_‘O

 

 

4. The 4AC Does Not State a Section 1983 Conspiracy Claim.

A conspiracy claim involving Section 1983 requires allegations supporting
“an agreement or ‘meeting of the minds’ to violate constitutional rights.” Frarzklz`n
v. Fox, 312 F.3d 423, 441 (9th Cir. 2002) (quoting United Steelworkers ofAm. v.
Phelps Doa’ge Corp., 865 F.2d 1539, 1540-41 (9th Cir. 1989)). “To be liable, each
participant in the conspiracy need not know the exact details of the plan, but each
participant must at least share the common objective of the conspiracy.” Franklz`n,
312 F.3d at 441 (quoting United Steelworkers of Am., 865 F.2d at 1541). This
agreement or meeting of the minds may be inferred on the basis of circumstantial
evidence, such as the actions of the defendants Mena’ocino Envtl. Ctr. v.
Mena’ocino Counly, 192 F.3d 1283, 1301 (9th Cir. 1999). A showing that
defendants committed acts that “are unlikely to have been undertaken without an
agreement” may support the inference of conspiracy. Ia’. Conclusory allegations of
conspiracy to violate Constitutional rights are insufficient to state a Section 1983
claim. See Burrzs v. County of Kz`ng, 883 F.2d 819, 821 (9th Cir. 1989). In addition,
a conspiracy to violate constitutional rights must be predicated on a viable
underlying constitutional claim. See T harmon v. Cily of St. Helens, 425 F.3d 1158,
1168 (9th Cir. 2005). The claim requires “an actual deprivation of constitutional
rights.” Hart v. Parks, 450 F.3d 1059, 1071 (9th Cir. 2006)'.

The 4AC does not sufficiently state a conspiracy claim because it does not
allege specific facts of an agreement or meeting of the minds to violate Plaintiff s
constitutional rights or any deprivation of constitutional rights Without any
supporting facts the 4AC simply alleges that Defendants engaged in a “fraudulent
scheme” and “conspired.” (See, e.g., ECF No. 48, at 2.) “To state a claim for a
conspiracy to violate one’s constitutional rights under section 1983, the plaintiff .
must state specific facts to support the existence of the claimed conspiracy.” Burrzs,

883 F.2d at 821. lf conspiracy allegations are included in an amended complaint,
//

17

 

\OOO\]O\U`¢-l>L/Jl\.))-~

l\)[\)[\.)l\)[\.)[\)l\)[\)[\))--*)-db-'\)--li---av_¢)-¢)--~r-i»--t
OO\]O\Lh-LUJ[\)*_*O\OOO\]O\L/\LL)J[\)’_‘O

 

 

Plaintiff must correct these deficiencies or risk dismissal of this claim with

prejudice.

E. The ’4AC Does Not State a Tort Claim Under California Law.

To the extent Plaintiff intended to assert pendent claims under California
law_e.g., fraud, conversion, and/or negligence_the 4AC fails to allege
compliance with the government presentation requirements under California law.

Before commencing a lawsuit against a California state or local public entity
or its employee based on tort liability or for any claim for money or damages the
Government Claims Act requires a plaintiff to first present a written claim to the
public entity. See Gong v. City of Rosemeaal, 226 Cal. App. 4th 363, 374 (2014);
see also Cily of Stockz‘orz v. Superz`or Court, 42 Cal. 4th 730, 738 (2007). Claims for
personal injury and property damages must be presented within six months after
accrual; all other claims must be presented within one year. Cz`ly of Stocktorz, 42
Cal. 4th at 738. A plaintiff cannot file a lawsuit until the written claim has been
acted upon, or deemed rejected, by the board of the public entity. State of
Calz'form`a v. Superior Court (Boa’a'e), 32 Cal. 4th 1234, 1239 (2004).
“[S]ubmission of a claim to a public entity pursuant to [the Government Claims
Act] ‘is a condition precedent to a tort action and the failure to present the claim
bars the action.”’ Ial. at 1240 (quoting Phillz'ps v. Desert Hosp. Dist., 49 Cal. 3d
699, 708 (1989)); see also Karz'm-Panahi v. L.A. Polz'ce Dep’z‘, 839 F.2d 621, 627
(9th Cir. 1988) (holding that plaintiffs pendent state law tort claims against both
the individual and public entity defendants are barred unless he presented them in
compliance with Government Claims Act before filing suit). “A cause of action
that is subject to the statutory claim procedure must allege either that the plaintiff
complied with the claims presentation requirement, or that a recognized exception
or excuse for noncompliance exists.” Gong, 226 Cal. App. 4th at 374; see also

Boa'a’e, 32 Cal. 4th at 1243 (“[A] plaintiff must allege facts demonstrating or
1 8

 

\.CDOO\]CJ`\L/`l-I>L)~)[\.)i‘-l

[\)l\~)f\)l\)[\)[\)[\)l\)l\)>-‘y_‘r_a)-‘»-d>-¢»-¢)-‘i_l)-\
OO\]O\U`I-LUJ[\)’-‘O\OOONO\UIJ>WN’-‘O

 

 

excusing compliance with the claim presentation requirement Otherwise, his
complaint is subject to a general demurrer for failure to state facts sufficient to
constitute a cause of action.”).

The 4AC does not allege that Plaintiff presented any potential state claims in
compliance with the Government Claims Act or that he was excused from the
claim presentation requirement Thus, the 4AC does not sufficiently plead any state
law claims lf Plaintiff intends to include any state law claims in any amended
complaint he must state facts showing that he presented or was excused from

presenting his claim in accordance with the Government Claims Act.

V. CONCLUSION

For the reasons stated above, the Court DISMISSES the 4AC WITH
LEAVE TO AMEND. Plaintiff is ORDERED within thirty days after the date of
this Order to either: (1) file a Fifth Amended Complaint (“5AC”), or (2) advise the
Court that Plaintiff does not intend to file a 5AC.

The 5AC must cure the pleading defects discussed above and shall be
complete in itself without reference to the 4AC. See L.R. 15-2 (“Every amended
pleading filed as a matter of right or allowed by order of the Court shall be
complete including exhibits The amended pleading shall not refer to the prior,
superseding pleading.”). This means that Plaintiff must allege and plead any viable
claims in the 5AC again. Plaintiff shall not include new defendants or new
allegations that are not reasonably related to the claims asserted in the 4AC.

In any amended complaint Plaintiff should confine his allegations to those
operative facts supporting each of his claims Plaintiff is advised that pursuant to
Rule 8, all that is required is a “short and plain statement of the claim showing that
the pleader is entitled to relief.” Plaintiff strongly is encouraged to utilize the
standard civil rights complaint form When filing any amended complaint a

copy of Which is attached. In any amended complaint Plaintiff should identify the
1 9

 

\OOO\IO\U`i-I>~L»Jl\)>-‘

[\.)[\)[\.)[\)[\)[\)[\)[\)[\.)r--¢)--¢i--a)-1)_1)_-\)--\)--¢)_1)--l
OO\lO`\U`c-l>L»JI\)»-*OCOO\]O\UI-D~L)J[\)’_‘C>

 

 

nature of each separate legal claim and make clear what specific factual allegations
support each of his separate claims Plaintiff strongly is encouraged to keep his
statements concise and to omit'irrelevant details lt is not necessary for Plaintiff to
cite case law, include legal argument or attach exhibits at this stage of the
litigation. Plaintiff also is advised to omit any claims for which he lacks a sufficient
factual basis

The Court explicitly cautions Plaintiff that failure to timely file a SAC,
or timely advise the Court that Plaintiff does not intend to file a SAC, Will
result in a recommendation that this action be dismissed for failure to
prosecute and/or failure to comply With court orders pursuant to Federal Rule
of Civil Procedure 41(b).

lf Plaintiff no longer wishes to pursue this action in its entirety or with
respect to particular Defendants he voluntarily may dismiss this action or particular
Defendants by filing a Notice of Dismissal in accordance with Federal Rule of Civil
Procedure 41(a)(1). A form Notice of Dismissal is attached for Plaintiff’s
convenience. y

Plaintiff is advised that this Court’s determination herein that the allegations
in the 4AC are insufficient to state a particular claim should not be seen as
dispositive of the claim. Accordingly, although the undersigned Magistrate Judge
believes Plaintiff has failed to plead sufficient factual matter in the pleading,
accepted as true, to state a claim for relief that is plausible on its face, Plaintiff is
not required to omit any claim or Defendant in order to pursue this action.
However, if Plaintiff decides to pursue a claim in an amended complaint that the
undersigned previously found to be insufficient then pursuant to 28 U.S.C. § 63 6,
the undersigned ultimately may submit to the assigned District Judge a
recommendation that such claim may be dismissed with prejudice for failure to
//
//

20

 

\OOC>\]O'\UI-l>~l.»)[\.)>-l

[\.)[\.)[\)[\)I\)[\)[\)[\)[\)>-1)'-¢>_1)»-1>-1)-1)-1)-1»\--1)-d
OO\]O`\Ul-I>L)J[\.)>-*O\DOO\]O\U!-I>UJ[\)>-*C

 

 

state a claim, subject to Plaintiff s right at that time to file objections See Fed. R.
Civ. P. 72(b); C.D. Cal. L.R. 72-3.

IT IS SO ORDERED.

DATED;‘ at€b» Ja,aowl

/

/', 5 w ,
/'///M// l '

 

 

MARl’ . AUDERO
UNITED STA S MAGISTRATE JUDGE

21

 

